Detail Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 05/20/2021 in which claims 01-15 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1)  “a low-bandwidth analysis module” in claim 8.
2) “first and second optical frequency comb generator” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Objections
Claim 1 and 8 are objected to because of the following informalities:  These claims include the symbol (δf) for identifying a rate of a change without reciting what the proper name of said change.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and  5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi (JP 2020051941A).
As to claim 1, Koizumi discloses a method for interrogating an optical fiber (100), including the following steps: injecting a probe signal into the optical fiber, the probe signal comprising a first frequency comb at a first repetition rate ∆f; (See Abstract ¶0070-¶0074; Fig. 1).
The continuous light source (12) and the optical pulse generator (14) generates a first frequency comb at a first repetition rate of ∆f.
gathering a backscattering signal from the optical fiber (100), the backscattering signal comprising the probe signal convolved with an impulse response of the optical fiber in reflection, which is sensitive to at least one parameter being monitored; (See ¶0076-¶0079; Fig. 1).
The backscatter is from the reflection of the strain and temperature of the optical fiber (100) being measured. 
beating (60) the backscattering signal with a local oscillator signal (83) to generate a beating signal, the local oscillator signal comprising a second frequency comb at a second repetition rate that is offset from the first repetition rate ∆f+δf and being mutually coherent with the first frequency comb; and (See ¶0084-¶0085; Fig. 1).
Wherein the second frequency comb is due to a frequency shift fAOM, which causes the offset of the first repetition.
analyzing (71) the beating signal to thereby determine the at least one parameter being monitored by the optical fiber (100). (See ¶0086-¶0094, ¶0086; Figs. 1, 3).
The BFS acquisition unit (71), along with a first BFS calculation unit (170), a second BFS calculation unit (270), and detemination unit (80), work in conjunction to analyze the beating signal. Wherein the parameter being monitored is the change in temperature.
As to claim 2, Koizumi discloses the method, wherein the first frequency comb and the second frequency comb have a same random spectral phase or a different random spectral phase. (See ¶0008, ¶0086, ¶0088; Fig. 1).
As to claim 5, Koizumi discloses the method of, comprising generating, by a first optical frequency comb generator (14), the probe signal, the first optical frequency comb generator being configured to receive an input signal from a source (10) and to output the first frequency comb. (See ¶0072, ¶0074; Fig. 1).
As to claim 6, Koizumi discloses the method of, comprising generating, by a second optical frequency comb generator (43), the local oscillator signal, the second optical frequency comb generator being configured to receive the input signal from a source (83) and to output the second frequency comb.  (See ¶0078, ¶0081; Fig. 1).
As to claim 7, Koizumi discloses the method of, wherein prior to beating the backscattering signal with the local oscillator signal (83) the method comprises combining (50) the backscattering signal and the local oscillator signal to generate a dual frequency comb signal. (See ¶0083; Fig. 1).
As to claim 8, Koizumi discloses a system for interrogating an optical fiber (100), wherein the system comprises: the optical fiber that is configured to receive a probe signal, the probe signal comprising a first frequency comb at a first repetition rate ∆f and to generate a backscattering signal, the backscattering signal comprising the probe signal convolved with an impulse response of the optical fiber in reflection which is sensitive to at least one parameter being measured; (See Abstract ¶0070-¶0074; Fig. 1).
a photodetector (62) configured to beat the backscattering signal received from the optical fiber (100) with a local oscillator signal, the local oscillator signal comprising a second frequency comb at a second repetition rate that is offset from the first repetition rate, ∆f+ δf, and that is mutually coherent with the first frequency comb; and (See ¶0084, ¶0085; Fig. 1).
a low-bandwidth analysis module (174) configured to determine the at least one parameter being sensed by the optical fiber (100) from the beating signal. (See ¶0089, ¶0092; Figs. 1, 3).
As to claim 9, Koizumi discloses the system of, wherein the first frequency comb and the second frequency comb have a same random spectral phase or a different random spectral phase. (See ¶0008, ¶0086, ¶0088; Fig. 1).
As to claim 10, Koizumi discloses the system, wherein the low-bandwidth analysis module (174) comprises a data acquisition unit (176) and digitalization unit (66). (See ¶0089, ¶0092; Figs. 1, 3).
As to claim 11, Koizumi discloses the system, comprising a dual frequency comb generation system to generate the first frequency comb (14) and the second frequency comb (43). (See ¶0072, ¶0074, ¶0081; Fig. 1).
As to claim 12, Koizumi discloses the system, wherein the dual frequency comb generation system comprises: (See ¶0061, ¶0063, ¶0069, ¶0072; Figs. 1, 3).
a first optical frequency comb generator (14) configured to receive an input signal from a source (10) and to output the first frequency comb; and (See ¶0071, ¶0072, ¶0074; Fig. 1).
a second optical frequency comb generator (43) configured to receive an input signal from a source (83) and to output the second frequency comb. (See ¶0078- ¶0081; Fig. 1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi.
As to claim 3, Koizumi also teaches the method, in which this claim depends on.
analyzing the beating signal further includes the following steps:
digitizing (66) the beating signal; (See ¶0084; Fig. 1).
determining (71) the impulse response of the optical fiber (100) in reflection to the at least one parameter being monitored directly from the digitized beating signal; and (See ¶0076, ¶0085-¶0088; Fig. 1).
determining (71) the at least one parameter being monitored by the optical fiber (100) from the impulse response. (See ¶0070, ¶0076, ¶0085-¶0088; Fig. 1).
Koizumi does not explicitly teach wherein, when the probe signal and the local oscillator signal have a same relative amplitude and spectral phase. 
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein, when the probe signal and the local oscillator signal have a same relative amplitude and spectral phase,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of a fiber to measure the amplitude and spectral phase of the probe and oscillating signals within a fiber under test to detect parameters of said fiber; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed wherein, when the probe signal and the local oscillator signal have a same relative amplitude and spectral phase.
Further, the differences the relationship of the amplitude and spectral phase being the same will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Koizumi wherein, when the probe signal and the local oscillator signal have a same relative amplitude and spectral phase. 
The advantage of this inclusion is to accurately detect parameters of the fiber under test to insure a signal may travel through the length of the cable with minimum interruptions.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Shang (CN 108594478A)
As to claim 13, Koizumi teaches the system of claim 12, in which this claim depends on.
Koizumi does not explicitly teach wherein the first optical frequency comb generator is a first Mach-Zehnder modulator driven by a first arbitrary waveform generator and the second optical frequency comb generator is a second Mach-Zehnder modulator driven by the same first arbitrary waveform generator or a second arbitrary waveform generator synchronized with the first arbitrary waveform generator. 
However, Shang does teach in an analogous art wherein the first optical frequency comb generator is a first Mach-Zehnder modulator (MZM-1) driven by a first arbitrary waveform generator (LD) and the second optical frequency comb generator is a second Mach-Zehnder modulator (MZM-2) driven by the same first arbitrary waveform generator or a second arbitrary waveform generator synchronized with the first arbitrary waveform generator. (See Abstract ¶0011, ¶0015, ¶0017, ¶0029, ¶0032; Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Koizumi wherein the first optical frequency comb generator is a first Mach-Zehnder modulator driven by a first arbitrary waveform generator and the second optical frequency comb generator is a second Mach-Zehnder modulator driven by the same first arbitrary waveform generator or a second arbitrary waveform generator synchronized with the first arbitrary waveform generator. 
The advantage of this inclusion is to provide an apparatus for generating an ultra-flat optical frequency comb based on a dual-polarization modulator based on the method for generating an ultra-flat optical frequency comb based on a dual-polarization modulator by greatly reducing the number of light sources in the WDM system, thereby reducing the system cost, is very suitable for precision optical research and application.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Shang and further view of Li (CN 105259724A)
As to claim 14, Koziumi discloses the system of claim 12, in which these claims depends on.
Koziumi does not explicitly teach comprising a corresponding amplifier, optically connected at the output of the first optical frequency comb generator and to the output of the second optical frequency comb generator, respectively.
comprising an optically bandpass filter, optically connected at the output of the amplifiers of the first optical frequency comb generator and of the second optical frequency comb generator, respectively. (Claim 15)
However, Shang does teach in an analogous art a first (MZM-1) and second (MZM-2) optical frequency comb generator. (See ¶0011, ¶0015, ¶0017, ¶0029, ¶0032; Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Koziumi a first and second optical frequency comb generator.
The advantage of this inclusion is to provide an apparatus for generating an ultra-flat optical frequency comb based on a dual-polarization modulator based on the method for generating an ultra-flat optical frequency comb based on a dual-polarization modulator by greatly reducing the number of light sources in the WDM system, thereby reducing the system cost, is very suitable for precision optical research and application.
Koziumi when modified by Shang still do not explicitly teach comprising a corresponding amplifier, optically connected at the output of the first optical frequency comb generator and to the output of the second optical frequency comb generator, respectively.
comprising an optically bandpass filter, optically connected at the output of the amplifiers of the first optical frequency comb generator and of the second optical frequency comb generator, respectively.
However, Li does teach in an analogous art comprising a corresponding amplifier (61, 62), optically connected at the output of an optical frequency comb generator. (See ¶0032, ¶0033; Fig. 1).
comprising an optically bandpass filter (71, 72), optically connected at the output of the amplifiers (61, 62) of an optical frequency comb generator, respectively. (See ¶0032, ¶0033; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Koziumi when modified by Shang comprising a corresponding amplifier, optically connected at the output of the first optical frequency comb generator and to the output of the second optical frequency comb generator, respectively, and comprising an optically bandpass filter, optically connected at the output of the amplifiers of the first optical frequency comb generator and of the second optical frequency comb generator, respectively.
The advantage of this inclusion is for optical precision measurement such as laser frequency scale, astrometric measurement, absolute distance measurement and precision spectral measurement.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Even though Koizumi teaches the method of claim 4, neither prior art teaches alone or in combination wherein, when at least one of a relative amplitude and a spectral phase of the probe signal and of the local oscillator signal is different, analyzing the beating signal further includes the following steps: 
digitizing the beating signal; 
computing the impulse response of the optical fiber in reflection as a ratio between a Fourier transform of the beating signal and a multiplication of Fourier transforms of the probe signal and a conjugate of the local oscillator signal, wherein the probe signal and the local oscillator signal are previously down-converted to have a frequency spacing corresponding to the offset δf; and 
determining the at least one parameter being monitored by the optical fiber from the computed impulse response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886